Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into this 6th day of
September, 2011 (the “Effective Date”), by and between Innerworkings, Inc., a
Delaware corporation (the “Company”), and John Eisel (“Executive”).
 
1. Employment; Position and Duties . The Company agrees to employ Executive, and
Executive agrees to be employed by the Company, upon the terms and conditions of
this Agreement. Executive shall be employed by the Company as the Chief
Operating Officer of the Company. Executive will report directly to the Chief
Executive Officer of the Company. In this capacity, Executive agrees to devote
his full time, energy and skill to the faithful performance of his duties
herein, and shall perform the duties and carry out the responsibilities assigned
to him to the best of his ability and in a diligent, businesslike and efficient
manner. Executive’s duties shall include all those duties customarily performed
by a Chief Operating Officer of a company similar to Company, as well as those
additional duties that may be reasonably assigned by the Chief Executive Officer
or the Board of Directors. Executive shall comply with any policies and
procedures established for Company employees, including, without limitation,
those policies and procedures contained in the Company’s employee handbook.
 
2. Term of Employment . Executive’s start date with the Company shall be
September 20, 2011. This Agreement may be terminated by Executive or the
Company’s Chief Executive Officer or Board of Directors, at any time, with or
without Cause (as defined below). Upon the termination of Executive’s employment
with the Company for any reason, neither party shall have any further obligation
or liability under this Agreement to the other party, except as set forth in
Sections 4, 6, 7, 8, 9, 10, 16 and 17, and 18 of this Agreement.
 
3. Compensation . Executive shall be compensated by the Company for his services
as follows:
 
(a) Base Salary . During the first twelve months of Executive’s employment with
the Company, Executive shall be paid a base salary (“Base Salary”) of $25,000
per month (or $300,000 on an annualized basis), subject to applicable
withholding, in accordance with the Company’s normal payroll procedures. Upon
the one year anniversary of Executive’s start date with the Company, Executive’s
Base Salary will be increased to $29,167 per month (or $350,000 on an annualized
basis). Thereafter, starting in 2014, during the Company’s annual review process
(to take place in the first quarter of the applicable calendar year),
Executive’s Base Salary shall be reviewed on an annual basis for possible
increase (but not decrease) based on the Company’s operating results and
financial condition, salaries paid to other Company executives, and general
marketplace and other applicable considerations. Such increased Base Salary, if
any, shall then constitute Executive’s “Base Salary” for purposes of this
Agreement.
 
(b) Benefits . During the term of this Agreement, Executive shall have the
right, on the same basis as other members of senior management of the Company,
to participate in and to receive benefits under any of the Company’s executive
and employee benefit plans, insurance programs and/or indemnification
agreements, as may be in effect from time to time, subject to any applicable
waiting periods and other restrictions. In addition, Executive shall be entitled
to the benefits afforded to other members of the senior executive team under the
Company’s holiday and business expense reimbursement policies. Executive shall
receive 4 weeks of vacation per year pursuant to the Company’s vacation
policies. In addition, Company shall reimburse Executive for the full amount of
his insurance costs should he elect to participate in the Company’s health
insurance programs.


(c) Bonuses . Starting for the 2012 fiscal year, in addition to the Base Salary,
Executive shall be eligible to receive a bonus under the Company’s Executive
Management Bonus Plan at a target of not less than sixty percent (60%) of his
Base Salary, with an opportunity to earn a maximum bonus of one hundred and
twenty (120%) of his Base Salary (“Performance Bonus”). The Company will set the
Company’s Executives’ performance goals and bonus criteria at the beginning of
each year, and the Performance Bonuses shall have a target payment date within
2-1/2 months following the end of the applicable fiscal year of the Company, but
in no event shall the Performance Bonus be paid later than 4 months from the end
of the fiscal year on which the Performance Bonus is based. The Performance
Bonus is intended to qualify for the short-term deferral exception to Section
409A of the Internal Revenue Code of 1986, as amended (the “Code”).

 
 

--------------------------------------------------------------------------------

 


(d) Equity Grant. On Executive’s first day of employment, Executive will receive
stock based compensation under and pursuant to the Company Stock Incentive Plan
(50% stock options/50% restricted shares) equivalent to $1,000,000 in value,
vesting ratably over a four year period on the anniversary date of the grant
(ie. $250,000 per year in value). The strike price of these options and shares
shall be based on the closing price on Executive’s first day of employment.


(e) Expenses. In addition to reimbursement for business expenses incurred by
Executive in the normal and ordinary course of his employment by the Company
pursuant to the Company’s standard business expense reimbursement policies and
procedures, the Company shall reimburse Executive for the full amount of his
insurance costs should he elect to participate in the Company’s health insurance
program(s). In addition, Executive shall be reimbursed $800/month for automobile
expenses.


(f) Signing Bonus. Within 30 days of Executive’s first day of employment with
the Company, Executive will receive a cash signing bonus of $100,000 (the
“Signing Bonus”). In the event of a termination of Executive’s employment within
the four years following the Effective Date of this Agreement either by (i) by
the Company for Cause or (ii) by the Executive for any reason other than Good
Reason, his death or disability, Executive will reimburse the Company a pro rata
portion of the Signing Bonus equal to the full amount of the Signing Bonus
multiplied by a fraction, the numerator of which shall be the number of months
remaining between the date of termination and the four-year anniversary of the
anniversary of the Effective Date, and the denominator of which shall be
forty-eight.


4. Benefits Upon Termination.


(a) Termination for Cause or Termination for Other than Good Reason. In the
event of the termination of Executive’s employment by the Company for Cause (as
defined below), the termination of Executive’s employment by reason of his death
or disability, or the termination of Executive’s employment by Executive for any
reason other than Good Reason (as defined below), Executive shall be entitled to
no further compensation or benefits from the Company following the date of
termination, except the Accrued Obligations, which Accrued Obligations shall be
paid to the Executive within thirty (30) days following the date of termination.


For purposes of this Agreement, the Executive’s “Accrued Obligations” include,
to the extent not theretofore paid:


(i) the Executive’s Base Salary earned through the date of termination;


(ii) the Executive’s Benefits, vested or earned through the date of termination;


(iii) the Executive’s Performance Bonus for the fiscal year immediately
preceding the fiscal year in which the date of termination occurs if such award
has been earned but has not been paid as of the date of termination;


(iv) the Executive’s vested restricted stock, stock options or other long-term
or equity-based incentive compensation; and


(v) the Executive’s business expenses that have not been reimbursed by the
Company as of the date of termination that were incurred by the Executive prior
to the date of termination in accordance with the applicable Company policy.


For purposes of this Agreement, a termination for “Cause” occurs if Executive’s
employment is terminated by the Company for any of the following reasons:



 
 

--------------------------------------------------------------------------------

 

(A) theft, dishonesty, or falsification of any employment or Company records by
Executive;


(B) the determination by the Board that Executive has committed an act or acts
constituting a felony or any act involving moral turpitude;


(C) the determination by the Board that Executive has engaged in willful
misconduct or gross negligence that has had a material adverse effect on the
Company’s reputation or business; or


(D) the continuing material breach by Executive of any provision of this
Agreement after receipt of written notice of such breach from the Board and a
reasonable opportunity to cure such breach.


For purposes of this Agreement, a termination by the Executive shall be for
“Good Reason” if Executive terminates his employment for any of the following
reasons:


(1) the Company materially reduces Executive’s duties or authority below, or
assigns Executive duties that are materially inconsistent with, the duties and
authority contemplated by Section 1 of this Agreement;


(2) the Company requires Executive to relocate his office more than 100 miles
from the current office of the Company without his consent; or


(3) the Company has breached any provision of this Agreement, including but not
limited to, the provisions relating to the payment or providing of compensation
and Benefits in accordance with Section 3 above, and such breach continues for
more than thirty (30) days after notice from Executive to the Company specifying
the action which constitutes the breach and demanding its discontinuance;


In the event of a Change in Control, Executive agrees to continue his employment
for a period of nine (9) months following the Change of Control if requested by
Company (or any successor or assign) on the terms of this Agreement as in effect
immediately prior to the Change in Control, and during the nine month period
following a Change in Control (as defined below), the occurrence of any event
described in clause (4)(a)(1) above shall not, by itself, constitute a basis for
the Executive to resign for Good Reason; provided, further, that Executive’s
resignation for any reason pursuant to notice given during the ninety (90) day
period following the nine month anniversary of the date of the Change in Control
shall constitute a resignation for “Good Reason” under this Agreement.


(b) Termination Without Cause or Termination for Good Reason. Each of the
Company and Executive is free to terminate this Agreement, and Executive’s
employment with the Company, at any time, for any reason, in its or Executive’s
absolute sole discretion. If Executive’s employment is terminated by the Company
for any reason other than for Cause or by reason of his death or disability, or
if Executive’s employment is terminated by Executive for Good Reason, Executive
shall only be entitled to:


(i) receive continued payment of his Base Salary, less applicable withholding,
in accordance with the Company’s normal payroll procedures, for twelve (12)
months following the termination of Executive’s employment;


(ii) immediate vesting of (A) restricted stock granted on or about the Effective
Date, and (B) stock options granted on or about the Effective Date, in each case
as if Executive’s employment had continued for a period of twenty-four (24)
months following the termination of Executive’s employment.



 
 

--------------------------------------------------------------------------------

 

(iii) the Accrued Obligations.


Notwithstanding anything to the contrary herein, no payments shall be paid under
this Section 4(b)(i) or (ii) unless and until Executive shall have executed a
general release and waiver of claims against the Company, acknowledging
Executive’s obligations under Section 7 below, and in a form prescribed by the
Company; provided that, such release shall not require the Executive to release
any rights to Accrued Obligations, rights under the Indemnification Provisions
(as defined below), or under this Agreement, and the execution of such general
release and waiver shall be a condition to Executive’s rights under Section
4(b)(i) or (ii). In addition, if Section 409A of the Code requires that a
payment hereunder may not commence for a period of six (6) months following
termination of employment, then such payments shall be withheld by the Company
and paid as soon as permissible, along with such other monthly payments then due
and payable.


5. Change of Control. Upon the occurrence of a Change of Control, Executive
shall be entitled to immediate vesting of (i) all restricted stock granted on or
about the Effective Date of this Agreement, and (ii) all stock options granted
on or about the Effective Date of this Agreement.


For purposes of this Agreement, a “Change in Control means the occurrence of any
one or more of the following:
 
 
(a)
An effective change of control pursuant to which any person or persons acting as
a group acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) beneficial ownership
of stock of the Company representing fifty percent (50%) or more of the voting
power of the Company’s then outstanding stock; provided, however, that a Change
in Control shall not be deemed to occur by virtue of any of the following
acquisitions:  (i) by the Company or any Affiliate, (ii) by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any Affiliate,
(iii) by any underwriter temporarily holding securities pursuant to an offering
of such securities, or (iv) by any Incumbent Stockholders (as defined below);

 
 
(b)
Any person or persons acting as a group (in each case, other than any Incumbent
Stockholders) acquires beneficial ownership of Company stock that, together with
Company stock already held by such person or group, constitutes fifty percent
(50%) or more of the total fair market value or voting power of the Company’s
then outstanding stock.  The acquisition of Company stock by the Company in
exchange for property, which reduces the number of outstanding shares and
increases the percentage ownership by any person or group to 50% or more of the
Company’s then outstanding stock will be treated as a Change in Control;

 
 
(c)
Individuals who constitute the Board immediately after the Effective Date (the
"Incumbent Directors") cease for any reason to constitute at least a majority of
the Board during any 12-month period; provided, however, that: (i) any person
becoming a Director subsequent thereto whose election or nomination for election
was approved by a vote of a majority of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the proxy statement of the
Company in which such person is named as a nominee for Director, without written
objection to such nomination) shall be an Incumbent Director, provided that no
individual initially elected or nominated as a Director of the Company as a
result of an actual or threatened election contest with respect to Directors or
as a result of any other actual or threatened solicitation of proxies or
consents by or on behalf of any person other than the Board shall be deemed to
be an Incumbent Director; and (ii) a Change in Control shall not be deemed to
have occurred pursuant to this paragraph (c) if, after the Board is
reconstituted, the Incumbent Stockholders beneficially own stock of the Company
representing more than thirty-five percent (35%) of the voting power of the
Company’s then outstanding stock; or

 

 
 

--------------------------------------------------------------------------------

 

 
(d)
Any person or persons acting as a group acquires (or has acquired during the
12-month period ending on the date of the most recent acquisition by such person
or persons) assets from the Company that have a total gross fair market value of
at least forty percent (40%) of the total gross fair market value of all the
assets of the Company immediately prior to such acquisition.  For purposes of
this section, gross fair market value means the value of the assets of the
Company, or the value of the assets being disposed of, without regard to any
liabilities associated with such assets.  The event described in this paragraph
(d) shall not be deemed to be a Change in Control if the assets are transferred
to (i) any owner of Company stock in exchange for or with respect to the
Company's stock, (ii) an entity in which the Company owns, directly or
indirectly, at least fifty percent (50%) of the entity's total value or total
voting power, (iii) any person that owns, directly or indirectly, at least fifty
percent (50%) of the Company stock, or (iv) an entity in which a person
described in (d)(iii) above owns at least fifty percent (50%) of the total value
or voting power.  For purposes of this section, and except as otherwise
provided, a person's status is determined immediately after the transfer of the
assets.

 
 
(e)
For purposes of this definition of Change in Control, the term “Incumbent
Stockholders” shall include each and every one of the following: Incorp, LLC;
Richard A. Heise, Jr.; Old Willow Partners, LLC; Heise Family 2005 Grantor
Retained Annuity Trust; InnerWorkings Series C Investment Partners, LLC; Orange
Media, LLC; Baradaran Revocable Trust; Sam Nazarian; Shula Nazarian Torbati;
David and Angella Nazarian Family Trust; Anthony R. Bobulinski; Printworks, LLC;
Printworks Series E, LLC; Younes & Soraya Nazarian Revocable Trust; Younes
Nazarian 2006 Annuity Trust - Printworks; Soraya T. Nazarian 2006 Annuity Trust
- Printworks; New Enterprise Associates 11, Limited Partnership; NEA Ventures
2005, Limited Partnership; or any of their respective Affiliates, successors.



In no event will a Change in Control be deemed to have occurred, with respect to
the Executive, if an employee benefit plan maintained by the Company or an
Affiliate or the Executive is part of a purchasing group that consummates the
transaction that would otherwise result in a Change in Control.  The employee
benefit plan or the Executive will be deemed "part of a purchasing group" for
purposes of the preceding sentence if the plan or the Executive is an equity
participant in the purchasing company or group, except where participation
is:  (i) passive ownership of less than two percent (2%) of the stock of the
purchasing company; or (ii) ownership of equity participation in the purchasing
company or group that is otherwise not significant, as determined prior to the
Change in Control by a majority of the non-employee continuing directors.


6. Employee Inventions and Proprietary Rights Assignment Agreement. Executive
agrees to abide by the terms and conditions of the Company’s standard Employee
Inventions and Proprietary Rights Assignment Agreement as executed by Executive
and attached hereto as Exhibit A.


7. Covenants Not to Compete or Solicit. During Executive’s employment and for a
period of two (2) years following the termination of Executive’s employment for
any reason, Executive shall not, anywhere in the Geographic Area (as defined
below), other than on behalf of the Company or with the prior written consent of
the Company, directly or indirectly:


 
 

--------------------------------------------------------------------------------

 

(a) perform services for (whether as an employee, agent, consultant, advisor,
independent contractor, proprietor, partner, officer, director or otherwise),
have any ownership interest in (except for passive ownership of five percent
(5%) or less of any entity whose securities have been registered under the
Securities Act or Section 12 of the Securities Exchange Act of 1934, as
amended), or participate in the financing, operation, management or control of,
any firm, partnership, corporation, entity or business that engages or
participates in a “competing business purpose” (as defined below);


(b) induce or attempt to induce any customer, potential customer, supplier,
licensee, licensor or business relation of the Company to cease doing business
with the Company, or in any way interfere with the relationship between any
customer, potential customer, supplier, licensee, licensor or business relation
of the Company or solicit the business of any customer or potential customer of
the Company, whether or not Executive had personal contact with such entity; and


(c) solicit, encourage, hire or take any other action which is intended to
induce or encourage, or has the effect of inducing or encouraging, any employee
or Independent Contractor of the Company or any subsidiary of the Company to
terminate his or his employment or relationship with the Company or any
subsidiary of the Company, other than in the discharge of his duties as an
officer of the Company.


For the purpose of this Agreement, the term “competing business purpose” shall
mean the sale or provision of any printed materials, items, or other products
that are competitive with in any manner the products sold or offered by the
Company during the term of this Agreement. The term “Geographic Area” shall mean
the United States of America.


The covenants contained in this Section 7 shall be construed as a series of
separate covenants, one for each county, city, state, or any similar subdivision
in any Geographic Area. Except for geographic coverage, each such separate
covenant shall be deemed identical in terms to the covenant contained in the
preceding Sections. If, in any judicial proceeding, a court refuses to enforce
any of such separate covenants (or any part thereof), then such unenforceable
covenant (or such part) shall be eliminated from this Agreement to the extent
necessary to permit the remaining separate covenants (or portions thereof) to be
enforced. In the event that the provisions of this Section 7 are deemed to
exceed the time, geographic or scope limitations permitted by applicable law,
then such provisions shall be reformed to the maximum time, geographic or scope
limitations, as the case may be, permitted by applicable laws.


8. Equitable Remedies. Executive acknowledges and agrees that the agreements and
covenants set forth in Sections 6 and 7 are reasonable and necessary for the
protection of the Company’s business interests, that irreparable injury will
result to the Company if Executive breaches any of the terms of said covenants,
and that in the event of Executive’s actual or threatened breach of any such
covenants, the Company will have no adequate remedy at law. Executive
accordingly agrees that, in the event of any actual or threatened breach by
Executive of any of said covenants, the Company will be entitled to seek
immediate injunctive and other equitable relief, without bond and without the
necessity of showing actual monetary damages. Nothing in this Section 8 will be
construed as prohibiting the Company from pursuing any other remedies available
to it for such breach or threatened breach, including the recovery of any
damages that it is able to prove.


9. Dispute Resolution. In the event of any dispute or claim relating to or
arising out of this Agreement (including, but not limited to, any claims of
breach of contract, wrongful termination or age, sex, race or other
discrimination), Executive and the Company agree that all such disputes shall be
fully and finally resolved by binding arbitration conducted by the American
Arbitration Association in Chicago, Illinois in accordance with its National
Employment Dispute Resolution rules, as those rules are currently in effect (and
not as they may be modified in the future). Executive acknowledges that by
accepting this arbitration provision he is waiving any right to a jury trial in
the event of such dispute. Notwithstanding the foregoing, this arbitration
provision shall not apply to any disputes or claims relating to or arising out
of the misuse or misappropriation of trade secrets or proprietary information.


 
 

--------------------------------------------------------------------------------

 

10. Governing Law. This Agreement has been executed in the State of Illinois,
and Executive and the Company agree that this Agreement shall be interpreted in
accordance with and governed by the laws of the State of Illinois, without
regard to its conflicts of laws principles.


11. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and its successors and assigns, provided that successor
or assignee is the successor to substantially all of the assets of the Company,
or a majority of its then outstanding Units, and that such successor or assignee
assumes the liabilities, obligations and duties of the Company under this
Agreement, either contractually or as a matter of law. In view of the personal
nature of the services to be performed under this Agreement by Executive, she
shall not have the right to assign or transfer any of his rights, obligations or
benefits under this Agreement, except as otherwise noted herein.


12. Entire Agreement. This Agreement, including its attached Exhibit A,
constitutes the entire employment agreement between Executive and the Company
regarding the terms and conditions of his employment.  This Agreement supersedes
all prior negotiations, representations or agreements between Executive and the
Company, whether written or oral, concerning Executive’s employment.


13. No Conflict. Executive represents and warrants to the Company that neither
his entry into this Agreement nor his performance of his obligations hereunder
will conflict with or result in a breach of the terms, conditions or provisions
of any other agreement or obligation to which Executive is a party or by which
Executive is bound, including without limitation, any noncompetition or
confidentiality agreement previously entered into by Executive.


14. Validity. Except as otherwise provided in Section 7, above, if anyone or
more of the provisions (or any part thereof) of this Agreement shall be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions (or any part thereof) shall not in
any way be affected or impaired thereby.


15. Modification. This Agreement may not be modified or amended except by a
written agreement signed by Executive and the Company.


16. Code Section 409.  This Agreement is intended to comply with Section 409A of
the Code, and  the interpretative guidance thereunder, including the exceptions
for short-term deferrals, separation pay arrangements, reimbursements, and in
kind distributions, and shall be administratively administered accordingly. The
Executive hereby agrees that the Company may, without further consent from the
Executive, make  the minimum changes to this Agreement as may be necessary or
appropriate to avoid the imposition of additional taxes or penalties on the
Executive pursuant to Section 409A of the Code. The Company can not guarantee
that the payments and benefits that may be paid or provided pursuant to this
Agreement will satisfy all applicable provisions of Section 409A of the
Code.  In the case of any reimbursement payment which is required to be made
promptly under this Agreement, such payment will be made in all instances no
later than December 31,of the Calender year following the Calender year in which
the obligation to make such reimbursement arises. Notwithstanding the foregoing,
if any payments or benefits under this Agreement become subject to Section 409A
of the Code, then for the purpose of complying therewith, to the extent such
payments or benefits do not satisfy the separation pay exemption described in
Treasury Regulation § 1.409A-1(b)(9)(iii) or any other exemption available under
Section 409A of the Code (the “Non-Exempt Payments”), if the Executive is a
specified employee as described in Treasury Regulation § 1.409A-1(i) on the Date
of Termination, any amount of such Non-Exempt Payments which would be paid prior
to the six-month anniversary of the Date of Termination shall instead be
accumulated and paid to the Executive in a lump sum payment within five (5)
business days after such six-month anniversary.


 
 

--------------------------------------------------------------------------------

 

17. Adjustments Due to Excise Tax .


(a) If it is determined that any amount or benefit to be paid or payable to the
Executive under this Agreement or otherwise in conjunction with his employment
(whether paid or payable or distributed or distributable pursuant to the terms
of this Agreement or otherwise in conjunction with his employment) would give
rise to liability of the Executive for the excise tax imposed by Section 4999 of
the Code, as amended from time to time, or any successor provision (the “Excise
Tax”), then the amount or benefits payable to the Executive (the total value of
such amounts or benefits, the “Payments”) shall be reduced by the Company to the
extent necessary so that no portion of the Payments to the Executive is subject
to the Excise Tax.  Such reduction shall only be made if the net amount of the
Payments, as so reduced (and after deduction of applicable federal, state, and
local income and payroll taxes on such reduced Payments other than the Excise
Tax (collectively, the “Deductions”)) is greater than the excess of (1) the net
amount of the Payments, without reduction (but after making the Deductions) over
(2) the amount of Excise Tax to which the Executive would be subject in respect
of such Payments.   In the event Payments are required to be reduced pursuant to
this Section 17(a), the Executive shall designate the order in which such
amounts or benefits shall be reduced in a manner consistent with Code Section
409A.


(b) The independent public accounting firm serving as the Company's auditing
firm, or such other accounting firm, law firm or professional consulting
services provider of national reputation and experience reasonably acceptable to
the Company and Executive (the “Accountants”) shall make in writing in good
faith all calculations and determinations under this Section 17, including the
assumptions to be used in arriving at any calculations.  For purposes of making
the calculations and determinations under this Section 17, the Accountants and
each other party may make reasonable assumptions and approximations concerning
the application of Section 280G and Section 4999 of the Code.  The Company and
Executive shall furnish to the Accountants and each other such information and
documents as the Accountants and each other may reasonably request to make the
calculations and determinations under this Section 17.  The Company shall bear
all costs the Accountants incur in connection with any calculations contemplated
hereby.
 
18. Indemnification.  To the fullest extent permitted by the indemnification
provisions of the laws of the state or jurisdiction of the Company, as
applicable, organization in effect from time to time, and subject to the
conditions thereof, the Company shall:


(a) indemnify the Executive against all liabilities and reasonable expenses that
the Executive may incur in any threatened, pending, or completed action, suit or
proceeding, whether civil, criminal or administrative, or investigative and
whether formal or informal, because the Executive is or was an officer or
director of or service provider to the Company, the Partnership, the Parent or
any of their respective affiliates provided, however, that the Executive shall
have acted in good faith and in a manner that the Executive reasonably believed
to be in the best interests of the Company and


(b) pay for or reimburse the reasonable expenses upon submission of appropriate
documentation incurred by the Executive in the defense of any proceeding to
which the Executive is a party because the Executive is or was an officer or
director of or service provider to the Company, the Partnership, the Parent or
any of their respective affiliates, including an advancement of such expenses to
the extent permitted by applicable law, subject to the Executive’s execution of
any legally required repayment undertaking.


The preceding indemnification right shall be in addition to, and not in lieu of,
any rights to indemnification to which the Executive may be entitled pursuant to
the documents under which the Company is organized as in effect from time to
time and shall not apply with respect to any action or failure to act by the
Executive which constitutes willful misconduct or bad faith on the part of the
Executive.  The indemnification rights of the Executive in this Section 18 are
referred to below as the “Indemnification Provisions.”  The rights of the
Executive under the Indemnification Provisions shall survive the cessation of
the Executive’s employment with the Company.  The Company shall also maintain a
directors' and officers' liability insurance policy, or an equivalent errors and
omissions liability insurance policy, covering the Executive with reasonable
scope, exclusions, amounts and deductibles based on the Executive’s positions
with the Company.


 
 

--------------------------------------------------------------------------------

 

 Notwithstanding the foregoing, the Company shall have no obligation to
indemnify, defend or hold harmless the Executive from and against any
liabilities and expenses, or to pay for, or reimburse the Executive for, any
expenses arising from or relating to (a) the Executive’s gross negligence or
intentional or willful misconduct, or (b) actions or claims which are initiated
by the Executive unless such action was approved in advance by the Board.


*  *  *  *  *

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the 6th day
of September, 2011.




INNERWORKINGS, INC.,
 
a Delaware corporation
       
/s/ John Eisel                                               
 
John Eisel
   
By: /s/ Joseph M. Busky                                        
         
Its:  Chief Financial Officer                                    
 


 
 

--------------------------------------------------------------------------------

 
